1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THERESA BROOKE,                                  Case No.: 1:20-cv-00108 DAD JLT
12                   Plaintiff,                       ORDER CLOSING CASE
                                                      (Doc. 6)
13             v.
14   OVID HOSPITALITY LLC.,
15                   Defendant.
16
17             The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
18   Procedure Rule 41(a)(1(A)(1). (Doc. 5) Accordingly, the Clerk of Court is DIRECTED to close this
19   action.
20
21   IT IS SO ORDERED.
22      Dated:       March 19, 2020                          /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
